Title: To George Washington from Vice Admiral d’Estaing, 26 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir,
            [Boston Road, 26 October 1778]
          
          I received at the same time the two letters that Your Excellency did me the honor to write me the 21 & the 22. My thanks are often delayed by the little obstacles that occur in the navigation of boats. The Expressions of what I owe you cannot be as extensive as my gratitude.
          
          
          
          ’Tis with the greatest sensibility, I experience every instant how useful and easy it is to act in concert with a great man, who joins to all his other talents that of the most punctual exactness.
          The Gazette that you have had the goodness of sending me is an additional indication—The diversion has I believe operated; the movements you are making with your troops are nevertheless founded in reason. The principles of your Excellency give solidity to my own; persuaded with you, Sir, that Admiral Byron, although he set his head to the East is, at this time, very far from the Continent. If I determine to put to sea, which I have had it in my power to do for several days past—I will not get under sail, until it shall be demonstrated, that if the English Admiral is coming here, I shall meet him on the way; and that I shall contribute to the surety of the town of Boston, more effi caciously, than if I should remain moored where I am.
          General DuPortail, with whom, I have had a long conversation has returned of himself to your opinion. It is perfectly mine—I am fully persuaded with him of the importance it is of to the common cause to raise fortifications at Boston and elsewhere. They will be excellent and very little expensive, if they are conducted on a general plan. If one be not established—it will be as it is, in all our fortified places in Europe, the greater part of which want system and a connexion of the whole; insomuch that the subsequent works have been constructed only to correct the defects of the first—The happiness and safety of America is your own work—it ought to be rendered eternal.
          ’Tis Mr Holker agent and consul of France who will have the honor of repairing forthwith to Your Excellency—to communicate to you in my name objects which may be interesting, and of which I entreat you not to confide the secret but to Col. Hamilton—His talents and his personal qualities, have secured him for ever my esteem, my confidence and my friendship—I do not regret having given the Marquis De la fayette some presentiment of this matter; nevertheless as much my friend as he is—I should not have done it, if I had thought that his stay at Philadelphia would have been so long—I have the honor to be with inviolable attachment & respect &ca.
        